Citation Nr: 1400702	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for prostatic hyperplasia.

4.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1976 to August 1979 and from October 1979 to April 1986.

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an initial disability evaluation in excess of 20 percent for prostatic hyperplasia, and for an initial compensable disability evaluation for erectile dysfunction, are being REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran did not perfect a substantive appeal of the October 2007 rating decision that declined to reopen his service connection claim for a back disability.

2.  The evidence submitted since October 2007 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has provided credible evidence of a back injury during service; the record demonstrates continued back complaints since service and a current diagnosis of a back disability that can be related to the inservice injury.


CONCLUSIONS OF LAW

1.  The criteria for reopening a service connection claim for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).

2.  The criteria for service connection for lumbosacral spondylosis and lumbosacral strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Claim to Reopen

The Veteran did not perfect a substantive appeal of the October 2007 rating decision that declined to reopen his service connection claim for a back disability.  The October 2007 rating decision is final. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The RO declined to reopen the Veteran's claim in October 2007 because the newly submitted evidence failed to relate to the reason that the Veteran's claim was initially denied, namely that he did not establish that a chronic back disability was incurred in service.  

The evidence submitted since October 2007 includes a detailed statement from the Veteran's brother attesting to his recollections of the Veteran having a back injury during service in 1983 and his subsequent treatments and complaints related to his back pain.  The Veteran's brother's statement must be presumed credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality). 

The newly submitted evidence suggests that the Veteran sustained a significant back injury in service.  The newly submitted evidence is material and reopening the claim is warranted.

Service Connection

The Veteran contends that he has a chronic back disability that began during his second period of active service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The service treatment records show that in May 1979 the Veteran reported lower back pain.  Paraspinal muscle pain was noted.  

On report of medical history completed by the Veteran in January 1986 he checked yes next to whether he had ever had or now had recurrent back pain.  The examiner noted that the Veteran had occasional low back pain with lifting heavy objects.  

A private treatment record dated in June 1991 noted that the Veteran injured his back while lifting cases of juice.  The Veteran reported that he had a previous back injury in the Army.  Back strain was noted.

In December 1998 he was seen with acute lumbosacral spine discogenic disease with right radiculopathy.  In May 1999 magnetic resonance imaging showed central disc herniation, L4-L5 and L5-S1.  

February, March, and April 2007 treatment records showed complaints of back pain.

A VA examination was conducted in July 2007.  The Veteran reported suffering injuries during service in 1979, with short lived back pain, and then in 1983, with constant pain since. The Veteran reported daily aching back pain that extended down the right lower extremity to behind the knee, with numbness and tingling.  Examination showed muscle spasm, guarding, tenderness, and pain with motion.  The examiner diagnosed lumbosacral spondylosis and lumbosacral strain.  The examiner stated that the Veteran's current low back condition was less likely as not (less than 50/50 probability) caused by or a result of low back pain in service.  The rationale for this statement was that "Veteran has no record in his c-file of having been seen for low back pain between 1983 and 1986 as he claims.  If such records do exist, then I may come to a different conclusion." 

Subsequent to this examination, the Veteran submitted a statement from his brother dated in November 2013.  During his hearing testimony before the undersigned the Veteran indicated that he wished to waive RO consideration of this evidence.  In the statement, the Veteran's brother noted that he served in Germany at the same time as his brother in the early 1980s and saw him approximately twice per month during that period.  He recalled that in June 1983 the Veteran told him that he had injured his back during a field exercise.  The Veteran's brother reported that he visited the Veteran at that time and found him in bed with severe back pain and that he "couldn't hardly move."  He recalled seeing a doctor's note that indicated that the Veteran was to have bed rest for one week.  He also recalled that the Veteran was prescribed Demerol at that time, that two weeks later the Veteran was on a profile for his back pain, and that from then on he witnessed the Veteran continue to receive treatment for back pain while he was in the Army.

The VA examiner in July 2007 stated that her opinion as to whether the Veteran's current back disability was related to an injury in service was based on the lack of evidence of an inservice back injury during the 1983 to 1986 period.  The subsequently submitted statement by the Veteran's brother provides credible evidence of such injury.  

The record contains credible evidence of a significant inservice low back injury; the Veteran's documented report of ongoing back pain shortly before separation from service in 1986; multiple postservice complaints of back pain over a number of years, including the Veteran's report in June 1991 that he had a back injury in service; diagnosed lumbosacral spondylosis and lumbosacral strain by VA examiner in July 2007; and that examiner's statement that her opinion as to the current disability's relationship to service resulted from the lack of evidence of inservice injury (which was made before the November 2013 statement of the Veteran's brother was added to the record).  

With the addition of the statement from the Veteran's brother, and resolving reasonable doubt in the Veteran's favor, service connection for lumbosacral spondylosis and lumbosacral strain is warranted.


ORDER

New and material evidence has been presented to reopen a service connection claim for a back disability, and the claim is reopened.

Service connection for lumbosacral spondylosis and lumbosacral strain is granted.


REMAND

The Veteran testified that his service connected prostatic hyperplasia and erectile dysfunction disabilities have worsened since the initial evaluations were assigned; these initial evaluations were based on a VA examination conducted in December 2009.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In light of the Veteran's contentions of worsened condition, and the four year time lapse since the last VA examination, a new VA examination is warranted.  See 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination to ascertain the current severity of his service-connected prostatic hyperplasia and erectile dysfunction.  Provide the claim file to the examiner for review.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings pertaining to prostatic hyperplasia and erectile dysfunction must be reported in detail, including urinary frequency, voiding dysfunction, urinary retention, and penile deformity, as well as a discussion of any specific functional impairment associated with the disabilities.  

2.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


